Citation Nr: 0733529	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  05-06 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service-connected left knee disability, currently evaluated 
as 30 percent disabling. 

2.  Entitlement to service connection for a right knee 
condition, to include as secondary to the service-connected 
left knee disability. 

3.  Entitlement to service connection for a bilateral hip 
disability, to include as secondary to the service-connected 
left knee disability. 

4.  Entitlement to service connection for a left ankle 
disability, to include as secondary to the service-connected 
left knee disability. 

5.  Entitlement to service connection for a shortened leg, to 
include as secondary to the service-connected left knee 
disability.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from March 1964 to March 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee Oklahoma which, in part, granted service connection 
for a left knee condition and assigned a noncompensable (zero 
percent) disability rating therefor; and denied service 
connection for right knee, bilateral hip, left ankle 
condition and a leg length disparity both on a direct basis 
and claimed as secondary to the service-connected left knee 
disability.

The veteran's disability rating assigned for the left knee 
was increased to 10 percent in a February 2005 rating 
decision; and in July 2005 the RO established a 30 percent 
disability rating for the veteran's left knee disability.  
The veteran and his representative have indicated continued 
dissatisfaction with these ratings in subsequent 
correspondence to the RO.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993) [when a veteran is not granted the maximum benefit 
allowable under the VA Schedule for Rating Disabilities, the 
pending appeal as to that issue is not abrogated].



Issue not on appeal 

In the above mentioned June 2004 rating decision the RO 
granted service connection for left tympanic membrane 
perforation.  A noncompensable (zero percent) disability 
rating was assigned.  The veteran specifically stated that he 
did not disagree with this decision in his September 2004 
notice of disagreement.  Consequently, the issue is not in 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

Withdrawn appeal

The June 2004 rating decision also denied the veteran service 
connection for depression.  The veteran initially appealed 
that decision, but withdrew his claim in the February 2005 
signed VA form 9.  The issue of service connection for 
depression is therefore no longer in appellate status and 
will be discussed no further herein.  See 38 C.F.R. § 20.204 
(2006).


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the veteran's postoperative residuals of a left total knee 
replacement is manifested by a decreased range of motion. 

2. The competent medical evidence of record indicates that 
the veteran's currently diagnosed right knee disability is 
not related to his military service. 

3.  The competent medical evidence of record does not 
indicate that a nexus exists between the veteran's acquired 
right knee disability and his service-connected left knee 
disability. 

4.  The competent medical evidence of record does not support 
a finding that a bilateral hip, left ankle, or shortened leg 
disability currently exists.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for postoperative 
residuals of a left total knee replacement have not been met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71, 4.71a, 
Diagnostic Codes 5055, 5256, 5261, 5262 (2006).

2.  A right knee disability was not incurred in or aggravated 
by military service, nor is such secondary to a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2006).

3.  A bilateral hip, left ankle, or leg length disability 
were not incurred in or aggravated by the veteran's military 
service, nor are they secondary to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased rating for his service-
connected left knee disability; as well as service connection 
for a right knee disability, a bilateral hip condition, a 
left ankle condition, and a shortened leg, al on both a 
direct and secondary basis. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for an increased rating, service connection and 
secondary service connection claim in letters from the RO 
dated April 7, 2004 and February 7, 2007.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
February 2007 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records, to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  

The February 2007 letter further emphasized:  "You must give 
us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" [Emphasis as in the original].

The Board notes that the February 2007 letter specifically 
requested of the veteran:  "If there is any other evidence 
or information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
complies with the "give us everything you've got" provision 
contained in 38 C.F.R. § 3.159(b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the above-referenced February 2007 letter which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the February 2007 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the VA has obtained the veteran's service 
medical records, VA outpatient medical records and has 
provided several examinations.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
declined to exercise his option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  




1.  Entitlement to an increased rating for service-connected 
left knee disability. 

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2006).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45. See DeLuca v. Brown,  8 Vet. App.  202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2006). 
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance. 38 C.F.R. § 4.40 (2006).

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing. 38 C.F.R. § 4.45 (2006).


Specific rating criteria

The veteran's service-connected left knee disability is 
currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 
5010-5055 [traumatic arthritis-knee replacement].  See 38 
C.F.R. § 4.27 (2006) [hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen].

Diagnostic Code 5010, which pertains to traumatic arthritis, 
instructs to rate as degenerative arthritis.  Diagnostic Code 
5003 specifies that degenerative arthritis will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2006).

Under Diagnostic Code 5260, limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 30 
degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the 
leg provides a non-compensable rating if extension is limited 
to five degrees, a 10 percent rating if limited to 10 
degrees, a 20 percent rating if limited to 15 degrees, a 30 
percent rating if limited to 20 degrees, a 40 percent rating 
if limited to 30 degrees, and a 50 percent rating if limited 
to 45 degrees.

Normal range of motion for the knee is defined as follows: 
flexion, zero degrees to 140 degrees; and extension, 140 
degrees to zero degrees. See 38 C.F.R. § 4.71, Plate II 
(2006).

Under Diagnostic Code 5055, prosthetic knee replacement, the 
minimum rating is 30 percent.  A 60 percent rating is 
warranted with chronic residuals consisting of severe painful 
motion or weakness in the affected extremity.  If there are 
intermediate degrees of residual weakness, pain or limitation 
of motion, Diagnostic Code 5055 instructs to rate by analogy 
to Diagnostic Codes 5256, 5261, or 5262.
  
Ankylosis of a knee that is at a favorable angle in full 
extension, or in slight flexion between 0 and 10 degrees, 
warrants a 30 evaluation.  Ankylosis in flexion between 10 
and 20 degrees is rated 40 percent disabling.  Ankylosis in 
flexion between 20 and 45 degrees is rated 50 percent 
disabling.  Ankylosis which is extremely unfavorable, in 
flexion at an angle of 45 degrees or more is rated 60 percent 
disabling.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 
(2006).

A 40 percent rating under Diagnostic Code 5262 requires 
nonunion of the tibia and fibula with loose motion, requiring 
use of a brace.  Malunion of the tibia and fibula with marked 
knee or ankle disability allows for the assignment of a 30 
percent rating; with moderate disability, 20 percent; and 
with slight disability, 10 percent. See 38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (2006).

Analysis

Assignment of diagnostic code

The veteran's service-connected left knee disability is 
currently evaluated as 30 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5055 [knee replacement (prosthesis)].

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993). 
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

Diagnostic Code 5055 is obviously applicable to the instant 
case, primarily because it pertains specifically to the 
disability at issue (left total knee replacement) but also 
because it provides specific guidance as to how symptoms of 
this disability are to be evaluated.  

The veteran was also rated under Diagnostic Code 5010.  
However, that diagnostic code, as well as Diagnostic Code 
5003, is no longer relevant, because the veteran underwent 
total left knee replacement surgery to alleviate his 
arthritis.  With an artificial knee now in place, the veteran 
no longer has arthritis of the knee.  
The Board further notes that ceasing to utilize Diagnostic 
Code 5010 will have no impact on the veteran's claim since 
both Diagnostic Code 5003 and 5055 require the Board consider 
the range of motion of the veteran's left knee.  The only 
difference is that Diagnostic Code 5003 brings into play 
Diagnostic Code 5260, which Diagnostic Code 5055 does not.  
The maximum rating available under Diagnostic Code 5260 is 30 
percent, which has already been assigned under Diagnostic 
Code 5055.

Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 5055.  As was 
discussed in the law and regulations section above, 
Diagnostic Codes 5256, 5261 and 5262 may also be considered.

Schedular rating

The veteran's service-connected knee disability is currently 
rated 30 percent disabling.  The next higher rating under 
Diagnostic Code 5055 is 60 percent.

The Board must first determine if there are intermediate 
degrees of residual weakness, pain or limitation of motion 
which allow it to rate the disability under Diagnostic Codes 
5256, 5261, or 5262.

Diagnostic Code 5256 pertains to ankylosis. Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure." See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) [citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)]. The February 2004 VA examiner specifically found no 
evidence of ankylosis, there is no other medical evidence 
which suggests that ankylosis exists, and the veteran does 
not appear to contend that his left knee is ankylosed.

With respect to limitation of extension of the veteran's 
right knee, the March 2007 VA examiner indicated that 
extension of the knee was zero to 115 degrees. The May 2006 
VA examination produced similar results.  [Normal range of 
motion for the knee is extension, 140 degrees to zero 
degrees. See 38 C.F.R. § 4.71, Plate II (2006).]  These 
findings are consistent with a noncompensable rating under 
Diagnostic Code 5261, and fall far short of what is required 
for the assignment a 
40 percent or 50 percent rating. Diagnostic Code 5261 
therefore does not avail the veteran.

With respect to Diagnostic Code 5262, there is no medical 
evidence of impairment of the tibia and fibula, either 
nonunion or malunion.

Accordingly, rating by analogy to Diagnostic Codes 5256, 
5261, or 5262 is not warranted. The Board will therefore move 
on to a discussion of a higher rating under Diagnostic Code 
5055.

To warrant a 60 percent disability rating under Diagnostic 
Code 5055, the evidence must demonstrate chronic residuals 
consisting of severe painful motion or weakness in the left 
knee. The criteria in this Diagnostic Code are disjunctive, 
not conjunctive. See Johnson v. Brown, 7 Vet. App. 95 (1994) 
[only one disjunctive "or" requirement must be met in order 
for an increased rating to be assigned]; compare Melson v. 
Derwinski, 1 Vet. App. 334 (June 1991) [use of the 
conjunctive "and" in a statutory provision meant that all 
of the conditions listed in the provision must be met]. 
Therefore, evidence of either severe painful motion or 
weakness will suffice for an increased disability rating.

Upon examination in March 2007, the VA examiner noted that 
there was no weakness in the veteran's left knee.  There was 
no instability, evidence of any abnormal weightbearing or 
functional limitation on standing or walking.  These findings 
are congruent with those of the May 2006 VA examiner, who 
also found no weakness or instability in the veteran's left 
knee.  In both examinations the veteran's knee is described 
as "stable."  Therefore, there is no indication of weakness 
in the left knee to warrant an increased disability rating 
under Diagnostic Code 5055.

With respect to severe painful motion, the March 2007 VA 
examiner found that there was no limitation of movement based 
on pain.  Similarly, the May 2006 VA examination revealed no 
pain "during the movements of the left knee." During both 
examinations the veteran was able to achieve well over half 
the range of flexion and a full range of extension.  Under 
such circumstances, "severe painful motion" necessary for a 
60 percent rating under Diagnostic Code 5055 is not currently 
demonstrated.

The Board further notes in passing that a 100 percent rating 
is not available to the veteran, as it is only warranted for 
one year following implementation of the prosthesis.

In short, the objective medical evidence of record indicates 
that the veteran is not entitled to an increased disability 
rating under Diagnostic Code 5055.

DeLuca considerations

In evaluating the veteran's increased rating claim, the Board 
must also address the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2006). See DeLuca, supra.

As was previously discussed, the veteran does not experience 
any limitation of motion due to pain.  The May 2006 and March 
2007 VA examiners specifically found no evidence of weakness 
or fatigability associated with the veteran's service-
connected left knee disability.  There is no competent 
medical evidence to the contrary. 

Thus, there is no basis upon which to assign a higher level 
of disability based on 38 C.F.R. §§  4.40 and 4.45.


Esteban considerations

The veteran underwent surgery for his service-connected knee 
disability, and he has a residual scar resulting therefrom. 
Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2006); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2006); Fanning v. Brown, 4 Vet. App. 225 
(1993).

The report of the May 2006 VA examination indicates a "16.5-
centimeter long, barely visible, old healed linear surgical 
scare present on the anterior aspect of the left knee." The 
report of the examination does not reveal that the scar was 
painful, caused instability, was particularly deep or caused 
any limited motion. The Board finds that the medical evidence 
demonstrates that the right knee scar is asymptomatic. Rating 
the scar separately under 38 C.F.R. § 4.118 is not warranted 
by the evidence of record and would be a useless exercise.

Extraschedular evaluation

The Board has considered the question of whether an 
extraschedular rating may be appropriate for the veteran's 
left knee disability.  See Bagwell v. Brown, 9 Vet. App. 157 
(1966).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance. See also VAOPGCPREC 6-96.  
However, the Board can address the matter of referral of a 
disability to appropriate VA officials for such 
consideration.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical. See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1) (2006).

The Board has not identified an exceptional or unusual 
disability picture with respect to the veteran's service-
connected left knee disability.  The record does not show 
that the veteran has required any recent hospitalization for 
his condition, and there does not appear to have been any 
significant time lost from work.  While the record reflects 
that the veteran's left knee causes some difficulty at work 
when standing for long periods of time, crawling and climbing 
ladders, there is no evidence that the veteran is 
occupationally impaired beyond the level contemplated in the 
assigned disability rating.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating 
itself is a recognition that industrial capabilities are 
impaired].

For these reasons, the Board has determined that referral of 
the veteran's service-connected disabilities for 
extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected left knee disability. The 
benefit sought on appeal is accordingly denied.

2.  Entitlement to service connection for a right knee 
condition, to include as secondary to the service-connected 
left knee disability. 

The veteran has alternatively clamed service connection for a 
right knee disability on a direct and a secondary basis.



Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Secondary service connection

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. § 3.310 
(2006); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993). Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).


Analysis

Direct service connection 

As noted above, in order for service connection to be granted 
on a direct basis, three elements must be present:  (1) a 
current disability; (2) in-service incurrence of disease or 
injury; and (3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), the March 2007 VA 
examiner found that the veteran had degenerative joint 
disease in his right knee.  Accordingly, Hickson element (1) 
has been met. 

With respect to Hickson element (2), although the veteran's 
service medical records make several references to his 
reoccurring left knee injuries, there is no medical evidence 
that a right knee disease or injury occurred while in 
service.  The service medical records reveal that the veteran 
did not report any right knee problems during his military 
career.  In particular, in connection with the veteran's 
November 1967 separation examination, no reference is made to 
the  right knee.  Consequently, Hickson element (2) has not 
been satisfied and the veteran's direct service connection 
claim fails on this basis alone. 

In the absence of an in-service disease or injury, it follows 
that Hickson element (3), or medical nexus, is necessarily 
lacking.  Indeed, the evidence of record does not include any 
medical statement attempting to link the veteran's current 
right knee problem to his military service nearly forty years 
ago.  

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
a right knee disability on a direct basis, as Hickson 
elements (2) and (3) have not been met.  



Secondary service connection 

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

With respect to Wallin element (1), as discussed above, the 
medical evidence indicates that the veteran has a right knee 
disability.  Accordingly, Wallin element (1) has been met. 

With respect to Wallin element (2), evidence of a service-
connected disability, as noted above, the veteran is service-
connected for a left knee disability. 
Wallin element (2) has therefore been satisfied. 

With respect to Wallin element (3), the March 2007 VA 
examiner specifically stated that the mild degenerative 
disease the veteran experiences in his right knee "is less 
likely due to his left knee condition and it is most likely 
due to age related wear and tear."  [The veteran is now 62 
years of age.]  There are no other medical nexus statements 
of record.  

The veteran has not submitted any medical evidence to the 
contrary.  See 38 U.S.C.A. § 5107(a) [it is a claimant's 
responsibility to support a claim for VA benefits].

To the extent that the veteran himself believes that his 
right knee disability is related to his service-connected 
left knee disability, it is now well established that lay 
persons without medical training, such as the veteran, are 
not competent to comment on medical matters such as diagnosis 
or cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 491, 494-5 (1992) see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The statements offered by the veteran are not 
competent medical evidence.

Accordingly, Wallin element (3) has not been satisfied, and 
the veteran's secondary service connection claim fails on 
this basis. 

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
right knee disability as secondary to his service-connected 
left knee disability, as Wallin element (3) has not been 
met.  

Conclusion

For reasons and bases expressed above, the Board concludes 
that a preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for a right knee 
disability on both a direct and secondary basis.  The benefit 
sought on appeal is accordingly denied.

3.  Entitlement to service connection for a bilateral hip 
disability, to include as secondary to the service-connected 
left knee disability. 

4.  Entitlement to service connection for a left ankle 
disability, to include as secondary to the service-connected 
left knee disability. 

5.  Entitlement to service connection for a shortened leg, to 
include as secondary to the service-connected left knee 
disability.

For the sake of economy, because these issues involve the 
application of the same law to virtually identical facts, the 
Board will address them together.



Law and regulations

The law and regulations pertaining to service connection 
claims have been set out above.

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  A "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury, 
or a service-connected disability; and (3) medical nexus.  
See Hickson and Wallin, both supra.

With respect to Hickson/Wallin element (1), the veteran's 
hips, left ankle, and leg length were examined during the 
March 2007 VA examination; the VA examiner was unable to 
locate any disabilities with respect to these body parts.  
The examination report specifically states that both of the 
veteran's hips and left ankle were "normal with no 
functional loss."  Additionally, the veteran's legs were 
measured and found to be of equal length.  There is no 
indication that either or both legs are abnormally short.  

The veteran's medical records also do not describe a hip, 
left ankle or leg length disability, and the veteran has not 
submitted any evidence establishing he currently has any of 
the claimed disabilities.  He has been accorded ample 
opportunity to present medical evidence in support of his 
claim, and he has failed to do so.  See 38 U.S.C.A. § 5107(a) 
[it is the claimant's responsibility to support a claim for 
VA benefits].  


In the absence of a current disability, service connection 
may not be granted.  
See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection cannot be granted if the claimed disability does 
not exist].  Accordingly, the claims for service connection 
for bilateral hips, left ankle and leg length, and the claim 
fail on this basis.

With respect to the remaining two elements, the veteran's 
service medical records disclose no such disabilities; 
Hickson element (2) is not met.  As discussed above, service 
connection has been granted for a left knee disability; 
Wallin element (2) is met. 

With respect to Hickson/Wallin element (3), in the absence of 
a current disability it necessarily follows that a medical 
nexus will also be lacking.  So is the case here. Element (3) 
has not been satisfied, and the veteran's claims fail on this 
basis as well. 

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claims of entitlement to service connection for 
a bilateral hip, left ankle and leg length disability on both 
a direct basis and as secondary to his service-connected left 
knee disability, as elements (1) and (3) have not been met.  
The benefits sought on appeal are accordingly denied.


ORDER

Entitlement to an increased rating for service-connected left 
knee disability is denied.

Entitlement to service connection for a right knee condition, 
to include as secondary to a service-connected left knee 
disability, is denied

Entitlement to service connection for a bilateral hip 
disability, to include as secondary to a service-connected 
left knee disability, is denied.

Entitlement to service connection for a left ankle 
disability, to include as secondary to a service-connected 
left knee disability, is denied. 

Entitlement to service connection for a shortened leg, to 
include as secondary to a service-connected left knee 
disability, is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


